DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.
 
Response to Amendment
Claims 1-20 were previously pending in this application.  The amendment filed 23 February 2021 has been entered and the following has occurred: Claims 1, 4, 8, & 15 have been amended.  Claims 3 & 6 have been cancelled.
Claims 1-2, 4-5, 8-18, and 20 remain pending in the application.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veltz et al. (U.S. Patent Publication No. 20170173262) in view of Malaviya et al. (U.S. Patent Publication No 20170024531), further in view of Ilkin et al. (U.S. Patent Publication No. 20080306759).

Claim 1 –
Regarding Claim 1, Veltz teaches a system for monitoring a location of a patient in a healthcare facility, the system comprising:
a patient radiofrequency identification (RFID) tag configured to be worn by the patient (See Veltz Par [0054] which discloses contextual sensors which can be present in the environment, i.e., RFID tags providing GPS information or worn by the patient);
multiple wireless RFID readers disposed in multiple different locations in the healthcare facility (See Veltz Par [0054] which discloses contextual sensors which can be present in the environment, i.e., RFID tags providing GPS information or worn by the patient; See Veltz Par [0134] which discloses a transceiver to use best wireless channels in its vicinity, automatically detecting wireless available channels in wireless spectrum to collect RFID data); and
a server computer configured to receive patient location data from the multiple wireless RFID readers, determine the location of the patient in the healthcare facility based on the patient location data, and transmit the location of the patient to a user computing device (See Veltz Par [0054] which discloses RFID tags providing GPS information and geographical location of the GPS sensor of the patients when worn; See Veltz Par [0134] which discloses a transceiver to receive and transmit data, as needed, therefore receiving GPS data transmitted from the RFID tags);
Veltz does not explicitly disclose a system comprising:
generate location data of the patient determined from the patient location data received from the multiple wireless RFID readers in the healthcare facility (See Malaviya Par [0160]-[0161] which discloses the use of identifying data such as times and locations of procedures, ADT which includes specific data around admission, discharge and transfer, such as possibly calculating an estimated discharge time, for updating a contextual profile management unit associated with various entities other than the patient; See Malaviya Par [0088] which discloses the use of RFID for determining location data in real-time or near-time);
The system disclosed by Malaviya and the system disclosed by Veltz share similar characteristics and functionality, namely, that they are both directed to the tracking of an entity in a medical facility.  Veltz tends to disclose the more technical side of the tracking such as specific sensors, wireless functionalities, etc. whereas Malaviya tends to disclose the more conceptual side of the tracking such as determining movement trends and workflow templates.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a patient’s location data, as disclosed in Malaviya, in the already disclosed aspects of ADT (admission/discharge/transfer) activities of Veltz.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a patient’s location data because this information may be used as information to track entities and/or update contextual profiles to provide information about the patient’s whereabouts and activities/events (See Malaviya Par [0160]-[0161]).

Veltz and Malaviya do not explicitly further disclose a system, comprising:
generate an estimated discharge time based on at least the patient location data received from the wireless RFID reader (See Ilkin Par [0040], [0043]-[0046] & [0049]-[0053] which discloses real-time probabilistic estimation for durations of a certain patient’s procedural/clinical milestones in a schedule-based format and is based on RTLS data as disclosed in Ilkin Par [0025] which can be generated such as via RFID as disclosed in Ilkin Par [0019], and further, as seen in Table 1, includes a patient discharge milestone.  Furthermore, in Par [0043] Ilkin specifically describes a query interface for retrieving estimated durations for each event, milestone, or interval of interest that evolves in real-time depending on received information/predictive criteria;  As such, Ilkin does not explicitly disclose a “discharge time” per se, but does disclose real-time probabilistic estimation for durations of varying patient milestones and therefore, a user would be able to query and/or calculate the predicted total duration between all milestones for the patient as provided by the system, which would effectively indicate an estimated discharge time, under broadest reasonable interpretation); and 

transmit the estimated discharge time to the user computing device (See Ilkin Par [0033] & Par [0063]-[0067] which discloses a web interface that allows for any computer system or device capable of accessing/viewing web pages and belongs to family members and/or the staff to be able to view patient information such as a known patient’s schedule that has been transmitted via network or server implementation, therefore reading on transmitting patient information;  See Ilkin Par [0040], [0043]-[0046] & [0049]-[0053] which discloses real-time probabilistic estimation for durations of a certain patient’s procedural/clinical milestones in a and
a user computing device located remotely from the location of the patient (See Ilkin Par [0033] & Par [0063]-[0067] which discloses a web interface that allows for any computer system or device capable of accessing/viewing web pages and belongs to family members and/or the staff to be able to view patient information such as a known patient’s schedule, therefore reading on transmitting patient information), the user device being a mobile device operated by a family member or friend of the patient (See Ilkin Par [0033] & Par [0063]-[0067] which discloses a web interface that allows for any computer system or device capable of accessing/viewing web pages and belongs to family members and/or the staff to be able to view patient information such as a known patient’s schedule, therefore reading on transmitting patient information), and the user computing device having an application configured to (See Ilkin Par [0064] which specifically discloses the GUI that provides patient information to the stakeholders being an application that runs on any of the computers):
receive the estimated discharge time from the server computer (See Ilkin Par [0024], [0028], [0032]-[0033] & [0063]-[0067] which disclose a web interface that allows for any computer system or device capable of accessing/viewing web pages and belongs to family members and/or the staff to be able to view patient information such as a known patient’s schedule that has been transmitted via network or server implementation, therefore reading on receiving patient information;  See Ilkin Par [0040], [0043]-[0046] & [0049]-[0053] which discloses real-time probabilistic estimation for durations of a certain patient’s procedural/clinical milestones in a schedule-based format, and further, as seen in Table 1, includes a patient discharge milestone.  Furthermore, in Par [0043] Ilkin specifically describes a query interface for retrieving estimated durations for each event, milestone, or interval of interest that evolves in real-time depending on received information/predictive criteria;  As such, Ilkin does not explicitly disclose a “discharge time” per se, but does disclose real-time probabilistic estimation for durations of varying patient milestones and therefore, a user would be able to query and/or calculate the predicted total duration between all milestones for the patient as provided by the system, which would effectively indicate an estimated discharge time, under broadest reasonable interpretation), and
display the estimated discharge time (See Ilkin Par [0033] & Par [0063]-[0067] which discloses a web interface that allows for any computer system or device capable of accessing/viewing web pages and belongs to family members and/or the staff to be able to view 

The disclosure of Ilkin is directly applicable to the disclosures of Veltz and Malaviya because each disclosure shares limitations and capabilities with one another, namely, they are all directed towards the tracking of a patient, clinical entity, etc., and their progress/location throughout a clinical setting. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Veltz and Malaviya relating to monitoring a patient and estimating ADT data, such as an estimated discharge time, to further include transmitting said ADT data to family members via a remote device associated with said family members.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Veltz and Malaviya to include transmitting ADT data to family members via a remote device associated with said family members because providing the patient status information immediately or substantially in real-time to the patient’s family members immediately relieves the staff of burdensome information gathering duties, increases staff response time, and reduces patient care delays (See Ilkin Par [0024]).

Claim 2 –
Regarding Claim 2, Veltz, Malaviya, and Ilkin teach the system of Claim 1 in its entirety.  Veltz does not disclose a system further comprising:
a healthcare worker RFID tag configured to be worn by a healthcare worker, wherein the system is further configured to monitor a location of the healthcare worker in the healthcare facility.

Veltz discloses the concept of attaching an RFID tag to a subject and monitoring the location of that subject throughout the medical facility, but does not expressly define the subject to be a healthcare worker.  Malaviya expressly discloses the subject to be a healthcare worker and to monitor the location of said healthcare worker within a medical facility (See Malaviya Par [0058]; See Malaviya Par [0061]).
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a system comprising a healthcare worker RFID tag configured to be worn by a healthcare worker, wherein the system is further configured to monitor a location of the healthcare worker in the healthcare facility, as disclosed by Malaviya.  It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to include a system comprising such an embodiment, as disclosed by Malaviya, to identify trends in the movements of healthcare workers and ensure proper workflows are being adhered to by the medical staff (See Malaviya Par [0056]).

Claim 3 – 
Regarding Claim 3, Veltz, Malaviya, and Ilkin teach the system of Claim 1 in its entirety.  Veltz further discloses a system, wherein:
the system further comprises the user computing device (See Veltz Fig. 2, El. 210 which comprises a smart phone (user computing device) for monitoring the patient from afar).

Claim 4 –
Regarding Claim 4, Veltz, Malaviya, and Ilkin teach the system of Claim 1 in its entirety.  Veltz does not further disclose a system, wherein:
the user computing device comprises an alarm device configured to alert the user when the patient has arrived at a predefined location in the healthcare facility.

Malaviya discloses a system wherein the user computing device comprises an alarm device configured to alert the user when the patient has arrived at a predefined location in the healthcare facility (See Malaviya Par [0119] which discloses a contextual profile management unit that alerts when the unit senses that the entity has entered a particular room such as an operating room).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a system wherein the user computing device comprises an alarm device configured to alert the user when the patient has arrived at a predefined location in the healthcare facility, as disclosed by Malaviya.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a system comprising such an embodiment, as disclosed by Malaviya, to provide situational awareness and track incidents related to infections, patient location and transfers, etc. (See Malaviya Par [0119]).

Claim 5 –
Regarding Claim 5, Veltz, Malaviya, and Ilkin teach the system of Claim 4 in its entirety.  Malaviya further teach a system, wherein:
the predefined location comprises a post-operative area where patients are taken after surgical procedures are completed (See Malaviya Par [0090] which discloses the tracking of infections by determining which people were in proximity with an infected person such as monitoring post-operative care room entries by infected individuals; See Malaviya Par [0119] which discloses the system determining that the entity has entered a particular room such as an operating room);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system wherein the user computing device comprises an alarm device configured to alert the user when the patient has arrived at a predefined location in the healthcare facility, such as a post-operative area, as disclosed by Malaviya.  It would have been obvious to one of ordinary 

Claim 6 – 
Regarding Claim 6, Veltz, Malaviya, and Ilkin teach the system of Claim 3 in its entirety.  Veltz further discloses a system, wherein:
the user computing device comprises a display for displaying information about the patient (See Veltz Fig. 2, El, 210 which comprises a smart phone (user computing device) for monitoring the patient from afar and has a display for displaying information about the patient, such as movement information)

Claim 8 –
Regarding Claim 8, Veltz, Malaviya, and Ilkin teach a method for identifying a location of a patient in a healthcare facility, the method comprising:
attaching a patient radiofrequency identification (RFID) tag to the patient (See Veltz Par [0054] discloses contextual sensors which can be present in the environment, RFID tags providing GPS information or worn by the patient);
reading the patient RFID tag with a wireless RFID reader disposed in the location in the healthcare facility
pairing the patient RFID tag with the location in the healthcare facility where the wireless RFID is located (See Veltz Par [0054] which discloses RFID tags providing GPS information and contextual sensors being present in the environment); and
transmitting patient location data to a user computing device, (See Veltz Par [0134] which discloses a transceiver (receive and transmit) to use the best wireless channels in its vicinity, automatically detecting wireless available channels in wireless spectrum);
generating location data received from the wireless RFID reader (See Malaviya Par [0160]-[0161] which discloses the use of identifying data such as times and locations of procedures, ADT which includes specific data around admission, discharge and transfer, such as estimated discharge time, for updating a contextual profile management unit associated with various entities other than the patient; See Malaviya Par [0088] which discloses the use of RFID for determining location data in real-time or near-time); and 

The method disclosed by Malaviya and the method disclosed by Veltz share similar characteristics and functionality, namely, that they are both directed to the tracking of an entity in a medical facility.  Veltz tends to disclose the more technical side of the tracking such as specific sensors, wireless functionalities, etc. whereas Malaviya tends to disclose the more conceptual side of the tracking such as determining movement trends and workflow templates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a patient’s location data, as disclosed in Malaviya, in the already disclosed aspects of ADT (admission/discharge/transfer) activities of Veltz.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a patient’s location data because this information may be used as information 

Veltz and Malaviya do not explicitly further disclose a system, comprising:
generating an estimated discharge time based on at least the patient location data received from the wireless RFID reader (See Ilkin Par [0040], [0043]-[0046] & [0049]-[0053] which discloses real-time probabilistic estimation for durations of a certain patient’s procedural/clinical milestones in a schedule-based format and is based on RTLS data as disclosed in Ilkin Par [0025] which can be generated such as via RFID as disclosed in Ilkin Par [0019], and further, as seen in Table 1, includes a patient discharge milestone.  Furthermore, in Par [0043] Ilkin specifically describes a query interface for retrieving estimated durations for each event, milestone, or interval of interest that evolves in real-time depending on received information/predictive criteria;  As such, Ilkin does not explicitly disclose a “discharge time” per se, but does disclose real-time probabilistic estimation for durations of varying patient milestones and therefore, a user would be able to query and/or calculate the predicted total duration between all milestones for the patient as provided by the system, which would effectively indicate an estimated discharge time, under broadest reasonable interpretation); and 
the user computing device being a mobile user device operated by a family member or friend of the patient
transmitting the estimated discharge time to the user computing device (See Ilkin Par [0033] & Par [0063]-[0067] which discloses a web interface that allows for any computer system or device capable of accessing/viewing web pages and belongs to family members and/or the staff to be able to view patient information such as a known patient’s schedule that has been transmitted via network or server implementation, therefore reading on transmitting patient information;  See Ilkin Par [0040], [0043]-[0046] & [0049]-[0053] which discloses real-time probabilistic estimation for durations of a certain patient’s procedural/clinical milestones in a schedule-based format, and further, as seen in Table 1, includes a patient discharge milestone.  Furthermore, in Par [0043] Ilkin specifically describes a query interface for retrieving estimated durations for each event, milestone, or interval of interest that evolves in real-time depending on received information/predictive criteria;  As such, Ilkin does not explicitly disclose a “discharge time” per se, but does disclose real-time probabilistic estimation for durations of varying patient milestones and therefore, a user would be able to query and/or calculate the predicted total duration between all milestones for the patient as provided by the system, which would effectively indicate an estimated discharge time, under broadest reasonable interpretation), wherein the user computing device is located remotely from the location of the patient (See Ilkin Par [0033] & Par [0063]-[0067] which discloses a web interface that allows for any computer system or device capable of accessing/viewing web pages and belongs to family members and/or the staff to be able to view patient information such as a known patient’s schedule, therefore reading on transmitting patient information), and
displaying the estimated discharge time on a display of the user computing device (See Ilkin Par [0033] & Par [0063]-[0067] which discloses a web interface that allows for any computer system or 

The disclosure of Ilkin is directly applicable to the disclosures of Veltz and Malaviya because each disclosure shares limitations and capabilities with one another, namely, they are all directed towards the tracking of a patient, clinical entity, etc., and their progress/location throughout a clinical setting. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Veltz and Malaviya relating to monitoring a patient and estimating ADT data, such as an estimated discharge time, to further include transmitting said ADT 


Claim 9 – 
Regarding Claim 9, Veltz, Malaviya, and Ilkin teach the method of Claim 8 in its entirety.  Veltz does not further disclose a method, wherein:
the location healthcare facility comprises a post-operative area where patients wait after undergoing surgical procedures (See Malaviya Par [0090] which discloses the tracking of infections by determining which people were in proximity with an infected person such as monitoring post-operative care room entries by infected individuals; See Malaviya Par [0119] which discloses the system determining that the entity has entered a particular room such as an operating room);

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a system wherein the user computing device comprises an alarm device configured to alert the user when the patient has arrived at a predefined location in the healthcare facility, as disclosed by Malaviya.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a system comprising such an embodiment, as disclosed by Malaviya, to provide situational awareness and track incidents related to infections, patient location and transfers, etc. (See Malaviya Par [0119]).

Claim 10 –
Regarding Claim 10, Veltz, Malaviya, and Ilkin teach the method of Claim 9 in its entirety.  Veltz and Malaviya further disclose a method, wherein:
multiple RFID readers are disposed in multiple different locations, and wherein the multiple location further comprise (See Veltz Par [0054] which discloses RFID tags providing GPS information and geographical location of the GPS sensors of the patients when worn.  Veltz also discloses contextual sensors that can be present throughout the medical facility environment):
a pre-operative area where patients wait before undergoing surgical procedures (See Malaviya Par [0112] which discloses the system determining that the patient has been in a certain vicinity for a while, may be waiting to see a specialist, which constitutes the sensor being in the pre-operative room); and
operating rooms where patients undergo surgical procedures (See Malaviya Par [0119] which discloses the system determining that the entity has entered a particular room such as an operating room via monitoring locational data of the entity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method wherein the user computing device comprises an alarm device configured to alert the user when the patient has arrived at a predefined location in the healthcare facility, such as a pre-operative area or operating room, as disclosed by Malaviya.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a method comprising such an embodiment, as disclosed by Malaviya, to provide situational awareness and track incidents related to infections, patient location and transfers, etc. (See Malaviya Par [0119]).

Claim 11 –
Regarding Claim 11, Veltz, Malaviya, and Ilkin teach the method of Claim 8 in its entirety.  Veltz and Malaviya further discloses a method, wherein:
multiple RFID readers are disposed in multiple different locations in the healthcare facility (See Veltz Par [0054] which discloses multiple contextual sensors being present throughout the medical facility environment); and wherein
the method comprises monitoring patient movement from one of the different locations to another of the different locations (See Malaviya Par [0061] which discloses monitoring the patient such as movement to various rooms such as a cafeteria prior to surgery, etc.; See Malaviya Par [0062] which further discloses the location being pre-operative, the O.R. or post-operative; See Malaviya Par [0119] which discloses the system determining that the entity has entered a particular room such as an operating room).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a system wherein the user computing device is configured to monitor patient movement from one predefined location to the next in the healthcare facility, as disclosed by Malaviya.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a system comprising such an embodiment, as disclosed by Malaviya, to provide situational awareness and track incidents related to infections, patient location and transfers, etc. (See Malaviya Par [0119]).

Claim 12 – 
Regarding Claim 12, Veltz, Malaviya, and Ilkin teach the method of Claim 11 in its entirety.  Veltz and Malaviya disclose a method, further comprising:
monitoring a location of a healthcare worker in the healthcare facility, wherein monitoring the location of the healthcare worker comprises
attaching a healthcare worker RFID tag to the healthcare worker (See Veltz Par [0054] which discloses attaching an RFID tag to an entity to track location data; See Malaviya Par [0058] which discloses the entity specifically being a healthcare worker to track worker movement and determine compliance with medical staff workflows);
reading the healthcare worker RFID tag with the multiple RFID readers (See Veltz Par [0054] which discloses the contextual sensors such as RFID tags providing GPS information when worn by the entity);
pairing the healthcare worker RFID tag with the different locations in the healthcare facility where the wireless RFID readers are located (See Veltz Par [0134] which discloses pairing the RFID tags via wireless communication to several locations within the medical facility); and
transmitting healthcare worker location data to a healthcare facility computing device (See Veltz Par [0134] which discloses a transceiver to both transmit and receive location data accordingly from the entity)

Claim 13 – 
Regarding Claim 13, Veltz, Malaviya, and Ilkin teach the method of Claim 8 in its entirety.  Veltz further discloses a method, wherein:
the pairing and transmitting steps are performed by a processor on a server computer wirelessly connected with the wireless RFID reader (See Veltz Para [0134] which discloses a transceiver to pair the devices and transmit or receive data via a processor on a computer that is connected wirelessly over a network using wireless RFID).

Claim 14 –
Regarding Claim 14, Veltz, Malaviya, and Ilkin teach the method of Claim 13 in its entirety.  Malaviya discloses a method further comprising:
comparing, with the processor, a movement of the healthcare worker in the healthcare facility with a predefined healthcare worker workflow (See Malaviya Par [0060] – Par [0061] which discloses workflows being used to track various patient, staff, or practitioner procedures in accordance with expected procedures)

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a method comprising a healthcare worker RFID tag configured to be worn by a healthcare worker, wherein the method is further configured to monitor a location of the healthcare worker in the healthcare facility, as disclosed by Malaviya.  It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to include a method comprising such an embodiment, as disclosed by Malaviya, to identify trends in the movements of healthcare workers and ensure proper workflows are being adhered to by the medical staff (See Malaviya Par [0056]).

Claim 15 – 
Regarding Claim 15, Veltz, Malaviya, and Ilkin teach a system for evaluating workflow in a healthcare facility, the system comprising:
multiple radiofrequency identification (RFID) tags configured to be attached to at least one of healthcare workers, healthcare equipment, or a patient in the healthcare facility (See Veltz Par [0054] which discloses the use of multiple RFID tags to track the movement of an entity within the medical facility; See Malaviya Par [0058] which discloses the entity that is being monitored is at least one of healthcare workers or healthcare equipment in the medical facility);
multiple wireless RFID readers disposed in multiple different locations in the healthcare facility (See Veltz Par [0134] which discloses multiple RFID readers 
a server computer configured to:
receive data from the multiple wireless RFID readers, determine the different locations of the multiple wireless RFID readers (See Veltz Par [0134] which discloses multiple RFID readers being dispersed throughout the medical facility and reading the RFID via transceivers to both transmit and receive location data of an entity being monitored)
process the received data to generate workflow data related to movements of at least one of the healthcare workers, the healthcare equipment, or the patient through the healthcare facility during a period of time (See Veltz Par [0054] which discloses the contextual sensors such as RFID tags providing GPS information when worn by the entity; See Veltz Par [0134] which discloses pairing the RFID tags via wireless communication to several locations within the medical facility; See Veltz Par [0134] which discloses a transceiver to both transmit and receive location data accordingly from the entity)
generate a location of the patient in the healthcare facility determined from the data received from the multiple wireless RFID readers (See Malaviya Par [0160]-[0161] which discloses the use of identifying data such as times and locations of procedures, ADT which includes specific data around admission, discharge and transfer, such as estimated discharge time, for updating a contextual profile management unit associated with various entities other than the patient; See Malaviya Par [0088] which discloses the use of RFID for determining location data of the patient in the healthcare facility in real-time or near-time);

The system disclosed by Malaviya and the system disclosed by Veltz share similar characteristics and functionality, namely, that they are both directed to the tracking of an entity in a medical facility.  Veltz tends to disclose the more technical side of the tracking such as specific sensors, wireless functionalities, etc. whereas Malaviya tends to disclose the more conceptual side of the tracking such as determining movement trends and workflow templates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a patient’s location data, as disclosed in Malaviya, in the already disclosed aspects of ADT (admission/discharge/transfer) activities of Veltz.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a patient’s location data because this information may be used as information to track entities and/or update contextual profiles to provide information about the patient’s whereabouts and activities/events (See Malaviya Par [0160]-[0161]).
Veltz and Malaviya do not explicitly further disclose a system, comprising:
generate an estimated discharge time for the patient based on the workflow data and a location of the patient in the healthcare facility determined from the data received from the multiple wireless RFID readers (See Ilkin Par [0040], [0043]-[0046] & [0049]-[0053] which discloses real-time probabilistic estimation for durations of a certain patient’s procedural/clinical milestones in a schedule-based format and is based on RTLS data as disclosed in Ilkin Par [0025] which can be generated such as via RFID as disclosed in Ilkin Par [0019], and further, as seen in Table 1, includes a patient discharge milestone.  Furthermore, in Par [0043] Ilkin specifically describes a query interface for retrieving estimated durations for each event, milestone, or interval of interest that evolves in real-time depending on received information/predictive criteria;  As such, Ilkin does not explicitly disclose a “discharge time” per se, but does disclose real-time probabilistic estimation for 
transmit the estimated discharge time to a user computing device (See Ilkin Par [0033] & Par [0063]-[0067] which discloses a web interface that allows for any computer system or device capable of accessing/viewing web pages and belongs to family members and/or the staff to be able to view patient information such as a known patient’s schedule that has been transmitted via network or server implementation, therefore reading on transmitting patient information; See Ilkin Par [0040], [0043]-[0046] & [0049]-[0053] which discloses real-time probabilistic estimation for durations of a certain patient’s procedural/clinical milestones in a schedule-based format and is based on RTLS data such as via RFID as disclosed in Ilkin Par [0025], and further, as seen in Table 1, includes a patient discharge milestone.  Furthermore, in Par [0043] Ilkin specifically describes a query interface for retrieving estimated durations for each event, milestone, or interval of interest that evolves in real-time depending on received information/predictive criteria;  As such, Ilkin does not explicitly disclose a “discharge time” per se, but does disclose real-time probabilistic estimation for durations of varying patient milestones and therefore, a user would be able to query and/or calculate the predicted total duration between all milestones for the patient as provided by the system, which would effectively indicate an estimated discharge time, under broadest reasonable interpretation), wherein the user computing device is located remotely from the healthcare workers, the healthcare equipment, and the patient (See Ilkin Par [0033] & Par [0063]-[0067] which discloses a web interface that allows for any computer system or device capable of accessing/viewing web pages and belongs to family the user computing device being a mobile user device operated by a family member or friend of the patient (See Ilkin Par [0033] & Par [0063]-[0067] which discloses a web interface that allows for any computer system or device capable of accessing/viewing web pages and belongs to family members and/or the staff to be able to view patient information such as a known patient’s schedule, therefore reading on transmitting patient information); and the user computing device including a display for displaying the estimated discharge time (See Ilkin Par [0033] & Par [0063]-[0067] which discloses a web interface that allows for any computer system or device capable of accessing/viewing web pages and belongs to family members and/or the staff to be able to view patient information such as a known patient’s schedule that has been transmitted via network or server implementation, therefore reading on receiving patient information; See Ilkin Par [0040], [0043]-[0046] & [0049]-[0053] which discloses real-time probabilistic estimation for durations of a certain patient’s procedural/clinical milestones in a schedule-based format, and further, as seen in Table 1, includes a patient discharge milestone.  Furthermore, in Par [0043] Ilkin specifically describes a query interface for retrieving estimated durations for each event, milestone, or interval of interest that evolves in real-time depending on received information/predictive criteria;  As such, Ilkin does not explicitly disclose a “discharge time” per se, but does disclose real-time probabilistic estimation for durations of varying patient milestones and therefore, a user would be able to query and/or calculate the predicted total duration between all milestones for the patient as provided by the system, which would effectively indicate an estimated discharge time, under broadest reasonable interpretation).

The disclosure of Ilkin is directly applicable to the disclosures of Veltz and Malaviya because each disclosure shares limitations and capabilities with one another, namely, they are all directed towards the tracking of a patient, clinical entity, etc., and their progress/location throughout a clinical setting. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Veltz and Malaviya relating to monitoring a patient and estimating ADT data, such as an estimated discharge time, to further include transmitting said ADT data to family members via a remote device associated with said family members.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Veltz and Malaviya to include transmitting ADT data to family members via a remote device associated with said family members because providing the patient status information immediately or substantially in real-time to the patient’s family members immediately relieves the staff of burdensome information gathering duties, increases staff response time, and reduces patient care delays (See Ilkin Par [0024]).

Claim 16 –
Regarding Claim 16, Veltz, Malaviya, and Ilkin disclose the system of Claim 15 in its entirety.  Malaviya further discloses a system, wherein the multiple different locations comprise:
a post-operative area where patients wait after undergoing surgical procedures (See Malaviya Par [0090] which discloses the tracking of infections by determining which people were in proximity with an infected person such as monitoring post-operative care room entries by infected individuals);
a pre-operative area where patients wait before undergoing surgical procedures (See Malaviya Par [0112] which discloses the system determining that the patient has been in a certain vicinity for a while, may be waiting to see a specialist, which constitutes the sensor being in the pre-operative room); and
operating rooms where patients undergo surgical procedures (See Malaviya Par [0119] which discloses the system determining that the entity has entered a particular room such as an operating room)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system wherein the user computing device comprises an alarm device configured to alert the user when the patient has arrived at a predefined location in the healthcare facility, such as a pre-operative area, operating room, or post-operative area, as disclosed by Malaviya.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a system comprising such an embodiment, as disclosed by Malaviya, to provide situational awareness and track incidents related to infections, patient location and transfers, etc. (See Malaviya Par [0119]).

Claim 17 –
Regarding Claim 17, Veltz, Malaviya, and Ilkin disclose the system of Claim 16 in its entirety.  Malaviya further discloses a system, wherein:
the server computer is further configured to identify at least one of the trends in the movements or bottlenecks in the movements (See Malaviya Para [0056] which discloses the identification of trends in the movements of the healthcare workers; See Malaviya Para [0063] which discloses the identification of bottlenecks or clusters in the movement of the healthcare workers; See Malaviya Par [0119] which discloses the system determining that the entity has entered a particular room such as an operating room).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system wherein the user computing device further identifies at least one of 

Claim 18 –
Regarding Claim 18, Veltz, Malaviya, and Ilkin disclose the system of Claim 15 in its entirety.  Malaviya further discloses a system, wherein:
the server computer is further configured to identify at least one of the trends in the movements or bottlenecks in the movements (See Malaviya Para [0056] which discloses the identification of trends in the movements of the healthcare workers; See Malaviya Para [0063] which discloses the identification of bottlenecks or clusters in the movement of the healthcare workers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system wherein the user computing device further identifies at least one of the trends in movements or bottlenecks in the movements, as disclosed by Malaviya.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a system comprising such an embodiment, as disclosed by Malaviya, to provide situational awareness and track incidents related to infections, patient location and transfers, etc. (See Malaviya Par [0119]).

Claim 20 –
Regarding Claim 20, Veltz, Malaviya, and Ilkin disclose the system of Claim 15 in its entirety.  Veltz further discloses a system, wherein:
the server computer further pairs the multiple RFID tags with the different locations in the healthcare facility where the wireless RFID readers are located (See Veltz Par .












Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 101 rejections of Claims 1-2, 4-5, 8-18, and 20, Applicant argues on pp. 7-8 of Arguments/Remarks that Claims 1-2, 4-5, 8-18, and 20 contain patent-eligible subject matter because independent Claims have been amended so that the recited judicial exception has been integrated into a practical application of that exception.  Examiner agrees with Applicant.  Newly amended, independent Claims now contains language such as “the user computing device being a mobile device operated by a family member or friend of the patient, and... the device having an application configured to… receive the estimated discharge time… and display the estimated discharge time.”  This claim language presents a clear nexus between a solution found in the claims and the problem outlined in Applicant’s specification Par [0002]-[0003] regarding the lack of an effective way to keep family Claims 1-2, 4-5, 8-18, and 20 have been withdrawn. 
Regarding 35 U.S.C. 103 rejections of Claim 1, Applicant argues on pp. 8-9 that Veltz and Malaviya do not explicitly disclose the newly amended portions of Claim 1 specifically regarding generating an estimated discharge time based on varying patient data from multiple wireless RFID readers, transmitting the estimated discharge time to a user computing device located remotely from the patient, the user computing device being a mobile device operated by a family member or friend of the patient and the user computing device having an application configured to receive the estimated discharge time from the server computer, and display the estimated discharge time.  Examiner agrees with Applicant.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Veltz, in view of Malaviya, further in view of Ilkin.  This new grounds of rejection now fully discloses and reads on each limitation that Applicant argues Veltz and Malaviya do not explicitly disclose.  As such, Claim 1 remains rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of Claims 8 & 15, Applicant argues on pp. 10 of Arguments/Remarks that because Claims 8 & 15 are substantially similar or the same as Claim 1, and Claim 1 is purportedly allowable over the art due to the deficiencies of Veltz and Malaviya not disclosing Claims 8 & 15 should also be allowable over the art.  Examiner respectfully disagrees.  A new grounds of rejection has been made over Veltz, in view of Malaviya, further in view of Ilkin.  This new grounds of rejection now fully discloses and reads on each limitation that Applicant argues Veltz and Malaviya do not explicitly disclose in Claim 1.  As such, Claims 8 & 15 remain rejected under 35 U.S.C. 103.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        04/16/2021/JONATHAN DURANT/Primary Examiner, Art Unit 3626